UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



    HAITIAN BRIDGE ALLIANCE, et
    al.,

                    Plaintiffs,
                                        Civ. Action No. 21-3317 (EGS)
    v.

    JOSEPH R. BIDEN, PRESIDENT OF
    THE UNITED STATES, et al.,

                    Defendants.

                      MEMORANDUM OPINION AND ORDER

         Plaintiffs—the California-based nonprofit Haitian Bridge

Alliance and eleven Haitian asylum seekers expelled from the

United States—bring this lawsuit against various federal

government officials and departments 1 (“Defendants” or “the




1 Defendants include Joseph Biden, President of the United
States, in his official capacity; Alejandro J. Mayorkas,
Secretary of Homeland Security, in his official capacity; the
Department of Homeland Security; Chris Magnus, Commissioner for
U.S. Customs and Border Protection, in his official capacity;
William A. Ferrara, Executive Assistant Commissioner of U.S.
Customs and Border Protection Office of Field Operations, in his
official capacity; Raul Ortiz, Chief of U.S. Border Patrol, in
his official capacity; U.S. Customs and Border Protection; Tae
D. Johnson, Acting Director of U.S. Immigration and Customs
Enforcement, in his official capacity; U.S. Immigration and
Customs Enforcement; Xavier Becerra, Secretary of Health and
Human Services, in his official capacity; Department of Health
and Human Services; Rochelle P. Walensky, Director of Centers
for Disease Control and Prevention, in her official capacity;
and Centers for Disease Control and Prevention. See Compl., ECF
No. 1.
                                    1
government”) alleging violations of the Due Process Clause of

the Fifth Amendment; the Administrative Procedure Act (“APA”);

the Immigration and Nationality Act (“INA”); the Foreign Affairs

Reform and Restructuring Act of 1998 (“FARRA”); and the Public

Health Service Act of 1944. See Compl., ECF No. 1. 2 Plaintiffs

seek to bring their claims on behalf of a class of similarly

situated persons defined as “all Haitian, or presumed Haitian,

individuals who (1) sought access to the U.S. asylum process in

or around the CBP Encampment near the Del Rio Port of Entry

between September 9 and 24, 2021, and (2) were denied access to

the U.S. asylum process.” Id. ¶ 271.

     Upon filing, Plaintiffs designated this lawsuit as related

to Huisha-Huisha v. Gaynor, No. 21-cv-100 (D.D.C. 2021), and

P.J.E.S. v. Wolf, No. 20-cv-2245 (D.D.C. 2020), requesting that

the case be assigned to this Court under Local Civil Rule

40.5(a). See Notice Related Case, ECF No. 7. Defendants object

to the designation of this case as related to the two other

cases, and request that this Court transfer this action to the

Calendar and Case Management Committee for reassignment. Joint

Status Report (“JSR”), ECF No. 20 at 11-12.




2 When citing to electronic filings throughout this Memorandum
Opinion the Court cites to the ECF header page number not the
page number of the filed document.
                                2
     Upon careful consideration of the parties’ arguments, the

applicable law, and the entire record, the Court SUSTAINS

Defendants’ objection.

     Generally, all new cases are randomly assigned. See LCvR

40.3(a). Random assignment “ensure[s] greater public confidence

in the integrity of the judicial process[,] . . . guarantees

fair and equal distribution of cases to all judges, avoids

public perception or appearance of favoritism in assignments,

and reduces opportunities for judge-shopping.” Tripp v. Exec.

Off. of President, 196 F.R.D. 201, 202 (D.D.C. 2000). However,

the local rules provide for an exception for “related cases” in

the interest of judicial economy. See LCvR 40.5. Civil cases are

considered “related” when “the earliest is still pending on the

merits in the District Court,” and they: (1) “relate to common

property,” (2) “involve common issues of fact,” (3) “grow out of

the same event or transaction,” or (4) “involve the validity or

infringement of the same patent.” LCvR 40.5(a)(3).

     “The party requesting the related-case designation bears

the burden of showing that the cases are related under Local

Civil Rule 40.5.” Singh v. McConville, 187 F. Supp. 3d 152, 155

(D.D.C. 2016). This burden is “heavy,” as “[d]eviating from

th[e] foundational principle” of random assignment “is

appropriate only if the relationship between the . . . cases is

certain.” Dakota Rural Action v. Dep’t of Agric., No. 18-cv-2852

                                3
(BAH), 2019 WL 1440134, at *1 (D.D.C. Apr. 1, 2019). If a party

objects to the designation that cases are related, “the matter

shall be determined by the judge to whom the case is assigned.”

See LCvR 40.5(c)(3).

     Here, Plaintiffs argue that this case is related to Huisha-

Huisha and P.J.E.S. because all three cases are class actions

that arise out of the “same event or transaction” and involve

multiple “common issues of fact.” JSR, ECF No. 20 at 2 (quoting

LCvR 40.5(a)(3)). According to Plaintiffs, (1) “[e]ach of these

three cases challenges on a classwide basis the same Title 42

Process: the unprecedented use of public health powers to

justify the immediate expulsion of asylum seekers without any of

the procedural protections guaranteed by Congress”; (2) “[e]ach

case concerns whether class members were afforded the safeguards

expressly provided by the [INA] before class members were

expelled under the Title 42 Process”; (3) “[e]ach seeks the same

relief of enjoining the continued application of the Title 42

Process against class members”; and (4) “each case will require

this Court to assess the same administrative record underlying

the Title 42 Process.” JSR, ECF No. 20 at 1-2. Defendants

concede that all three cases challenge, to some degree, the

lawfulness of the Title 42 Process, but argue that this fact is

not enough to make the cases related. Id. at 17. Defendants

further argue that this case is factually distinct from Huisha-

                                4
Huisha and P.J.E.S. Id. Whereas Huisha-Huisha concerned a class

of families subject to expulsion pursuant to Title 42, and

P.J.E.S. involved a putative class of minors who were subject to

expulsion pursuant to Title 42, here, in contrast, the “putative

class definition does not reference Title 42 explicitly and is

focused instead on a certain population (Haitian migrants)

crossing at a certain location (Del Rio) near a certain CBP

‘encampment’ and at a certain time (between September 9 and 24,

2021) that were allegedly denied access to the asylum process

and expelled.” Id. at 16.

     The Court agrees with Defendants. First, with regard to

whether this case arises out of the “same event or transaction,”

the fact that Plaintiffs’ Complaint includes a challenge to the

Title 42 Process is not sufficient in this instance to override

the general rule of random case assignment. Generally, there

must be a “substantial overlap” among cases for them to be

properly deemed related. See, e.g., Autumn Journey Hospice, Inc.

v. Sebelius, 753 F. Supp. 2d 135, 140 (D.D.C. 2010) (finding

related where “[e]ach case . . . presents identical issues for

resolution” (emphasis added)); see also Comm. on the Judiciary

v. McGahn, 391 F. Supp. 3d 116, 121-22 (D.D.C. 2019) (“The

principle behind the related case rule is that in certain

instances, the strong presumption of random case assignment is

outweighed by the interests of judicial efficiency in narrow

                                5
circumstances, such as when virtually identical and highly

overlapping issues of fact are likely to be resolved in two

cases.” (emphasis added)). Here, although each of the three

cases at issue involve claims challenging the lawfulness of the

Title 42 Process, they do so to different degrees. For example,

both Huisha-Huisha and P.J.E.S. involve substantively identical

claims that are targeted at the Title 42 Process, with the

exception that P.J.E.S. includes one additional claim under the

Trafficking Victims Protection Reauthorization Act. See P.J.E.S.

Compl., ECF No. 1; Huisha-Huisha Second Am. Compl., ECF No. 131.

In this action, on the other hand, only two of eight claims

facially challenge the Title 42 Process; the majority of

Plaintiffs’ Complaint instead concerns the so-called “Haitian

Deterrence Policy,” which Plaintiffs allege the government

separately developed to apply the Title 42 Process solely to

Haitians. E.g., Compl., ECF No. 1 ¶ 8. Indeed, Plaintiffs’

Complaint alleges that the government “departed from [the Title

42 Process] specifically for Haitian families in Del Rio.” Id. ¶

173; see Keepseagle v. Glickman, 194 F.R.D. 1, 3 (D.D.C. 2000)

(finding, in dicta, that two cases did not arise out of common

events or transactions, though plaintiffs had claimed they were

“injured by the same policies of defendant and in the same

manner” as plaintiffs in the other case); Dale v. Exec. Off. of

President, 121 F. Supp. 2d 35, 37 (D.D.C. 2000) (finding cases

                                6
were not related though “all of the[] cases involved the denial

of a Privacy Act request”). Moreover, although Plaintiffs argue

that the Court will be required to “assess the same

administrative record underlying the Title 42 Process” as in

Huisha-Huisha and P.J.E.S., only one of Plaintiffs’ eight claims

challenges the Title 42 process as arbitrary and capricious

agency action. See generally Compl., ECF No. 1.

     The cases Plaintiffs cite in their favor are

distinguishable for the same reasons. For example, in Autumn

Journey Hospice, Inc., because the two cases at issue presented

“identical issues for resolution,” the district court found that

“there [was] substantial overlap in both the factual

underpinning and the legal matters in dispute in each of the[] .

. . cases.” 753 F. Supp. 2d at 140 (emphasis added). And in

Singh, the plaintiffs in both cases at issue challenged the same

governmental regulations “on the same grounds.” 187 F. Supp. 3d

152. As explained above, here, “Title 42 is but one policy being

challenged in a case that is focused on the treatment of Haitian

migrants specifically.” JSR, ECF No. 20 at 17. Therefore, though

all three cases involve the Title 42 Process to some extent, the

Court does not find that they all grow out of the same event or

transaction “on the whole.” See G.Y.J.P. v. Wolf, No. 20-cv-1511

(TNM), 2020 WL 4192490, at *2 (D.D.C. July 21, 2020) (“Though

the goal of each Plaintiff is the same—to challenge Defendants’

                                7
Title 42 Process—sharing the same litigation purpose is not

enough to make the cases related.”); Lucas v. Barreto, No. 04-

1262 (EGS), 2005 WL 607923, at *3 (D.D.C. Mar. 16, 2005)

(concluding that two cases did not “on the whole, ‘grow out of

the same event or transaction,’” even though an agency’s

“Performance Review Process” served as a “hook” between them).

     Second, the Court is not persuaded that the three cases at

issue involve sufficient “common issues of fact.” LCvR

40.5(a)(3)(ii). Plaintiffs argue that the three cases “raise

common factual questions because all three cases fundamentally

revolve around the same central allegations: the process by

which Defendants adopted and implemented the Title 42 Process,

and the denial of plaintiffs’ rights under the INA when

subjected to the Title 42 Process.” JSR, ECF No. 20 at 7. But as

stated above, the Court does not agree that the “central

allegations” in this case revolve around the Title 42 Process;

rather, the core of this case challenges the Haitian Deterrence

Policy and how it was applied to Haitian asylum seekers at the

Del Rio Encampment.




                                8
     For the foregoing reasons, the Court SUSTAINS the

government’s objection. This case shall be transferred to the

Calendar and Case Management Committee for random reassignment.

LCvR 40.5(c)(1).

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 14, 2022




                                9